DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 01/10/2021 has been received and entered into the case record.
Claim 1 is pending in the application and examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (WO/2006103685) in view of Claudio et al. (US 2013/0295198) as set forth in the Office Action filed on 10/15/2020 and discussed below.
	Madhavan et al. teaches culturing stem cells by embedding them in an aqueous reversible sol gel wherein the sol gel state is liquid at a low temperature and is in a gel state at a higher temperature (Abstract). Furthermore, Madhavan et al. teaches that the method is for overcoming the previous problems of the stem cells within the stem cells tissue used in corneal transplantations (i.e. enhancing the functions of the cells) (p. 2-3). Madhavan et al. does not teach subjecting the culture and sol gel to microgravity conditions.
	Claudio et al. teaches culturing cancer stem-like cells under microgravity conditions via a bioreactor (claim 18). 

	Therefore, the invention as a whole would be obvious at the time of the effective filing date to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed on 01/10/2021 have been fully considered but they are not persuasive. 
On pages 3-4 of Applicant’s arguments, Applicant discussed the 103 rejection set forth in the previous Office Action filed on 10/15/2020.  Applicant argues that Madhavan teaches a method for cultivating cells derived from corneal limbal tissue and does not enhance the functionality of immunocytes and lymphocytes as disclosed in the present invention.
While Examiner agrees that Madhavan teaches cultivating cells derived from corneal limbal tissue and not immunocytes and lymphocytes, the specific cell types of the invention are not recited in the claims and the claims merely recite “cells” and not any specific type of cell. Furthermore, Madhavan does not teach microgravity conditions as Claudio et al. is relied upon to address the limitation. 
Applicant further argues that Claudio et al. does not remedy the deficiencies of Madhavan as the objective of the invention of Claudio et al. is to obtain a method for selecting one or more therapeutic agents for treating a cancer and provides a method that would enable selection of one or more chemotherapeutic agents. Claudio does not disclose or teach enhancing the functionality and growth of cells via microgravity.
While Claudio et al. does teach selecting one or more therapeutic agents for cancer, Examiner disagrees that it does not teach that microgravity conditions enhance cell culture. As disclosed in the 
Therefore the rejections of the previous Office Action filed on 10/15/2020 have been maintained. 

On pages 4-5, Applicant explains the change in the specification due to a typographical error and provides support for the change within the specification. Examiner acknowledges these changes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635